COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      US Anesthesia Partners and Paul Sims, Jr., M.D. v. Brian Blake
                          Robinson, Individually and on Behalf of the Estate of Aundi Griffin
                          Robinson, Griffin Robinson, Justin Robinson, and Dustin Robinson

Appellate case number:    01-21-00572-CV

Trial court case number: 2020-78191

Trial court:              127th District Court of Harris County

Date motion filed:        September 26, 2022

Party filing motion:      Appellants


       It is ordered that the motion for rehearing filed by appellants, US Anesthesia Partners and
Paul Sims Jr., M.D., is denied.


Judge’s signature: ____/s/ Julie Countiss______
                   Acting for the Court

Panel consists of: Justices Kelly, Countiss, and Rivas-Molloy.


Date: ___October 25, 2022___